Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 05/22/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 05/22/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 11, and 20.
Applicant’s amendment left claims 2-10, 12-13, and 15-19 as originally filed.
Applicant’s amendment entered new claim 21.
Applicant’s amendment cancelled claim 14.
Claims 1-13 and 15-21 are the current claims hereby under examination. 
Priority
Priority date of provisional application is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2019 has been previously considered by the examiner.
Claim Rejections - 35 USC § 102 – New and Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yancey (US 9119379 B1).
Regarding Claim 11, Yancey discloses a method for detecting and reporting breeding behavior of an animal comprising:
providing an apparatus for monitoring breeding behavior of the animal (Claim 21, (a) placing a disposable or reusable device comprising a radio transmitter, a pressure switch, an encoder, an accelerometer, an antenna, and a power supply communicatively connected to each other and sealed in a housing) wherein the apparatus is adhered to a tail head (Claim 21, on the tailhead of a female anima) of the animal and wherein the apparatus comprises a switch (Claim 21, a pressure switch as above) configured to actuate when breeding behavior occurs (Claim 21, (c) sensing through the device a mount of the female animal by the mounting animal and generating data related to sensing the mount); 
transmitting data indicative of breeding behavior to a remote receiver (Claim 21, (e) sending the mount data from the transceiver through a cellular, RF, Wi-Fi Wireless or combination link to a central server); and
and predicting estrus in the animal by identifying a breeding trend based on the data indicative of breeding behavior (Claim 21, (h) making a determination of whether the female animal is in estrus based on the data) and one or more of a breed of the animal (Claim 21, (i) correlating the determination of estrus to the breed or species of animal and thereby characterizing the estrus cycle of the breed or species), a species of the animal, an age of the animal, and a geographic region of the animal. 
Regarding Claim 15, Yancey further discloses the data indicative of breeding behavior comprises a number of actuations of the switch (Col. 16 lines 35-45, presents raw data to the user indicating number of mounts. Switch actuations define number of mounts).
Regarding Claim 16, Yancey further discloses temporarily blocking transmission of the number of actuations of the switch immediately after an initial actuation of the switch (Col. 12 lines 5-16, the transmitter sends the data after a threshold duration, for example, after 1 second, after 2 seconds, after 3 seconds, after 4 seconds, or after 5 seconds, etc. from the time the mount begins).

Regarding Claim 17, Yancey further discloses the transmission is blocked for five seconds following the initial actuation of the switch (Col. 12 lines 5-16, the transmitter sends the data after a threshold duration, for example after 5 seconds, etc. from the time the mount begin).

Response to Arguments
Applicant’s arguments with respect to claims 11 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Col. 9 lines 64-67 of Yancey teaches repeating certain steps "over about 2 weeks to about 2 years to characterize the estrus cycle." The repetition of steps (c) through (h) of Yancey's method clearly characterizes the estrus cycle of a particular animal; therefore, any trends identified by Yancey do not pertain to specific breeds of animal, specific species of animal, animals of a certain age, or animals in a specific geographic region. Claim 21 and Col. 9 lines 33-43 pertain to characterizing the breeding cycle of a specific breed or species. 
	Applicant has cancelled claim 14, see page 7 filed 05/22/2021, and thus the rejection has been withdrawn.
Claim Rejections - 35 USC § 103 – New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20050012623 A1) and in view of Yancey (US 9119379 B1).
Regarding Claim 1, Jackson discloses an apparatus for detecting and reporting breeding behavior of an animal comprising:
a housing ([0061], upper casing 302 and lower casing 316. Upper casing 302, in conjunction with lower casing 316, encloses electronics console) configured to be attached to the animal ([0062], device 310 is configured to attach to the animal by a sleeve);
a circuit board ([0065], printed circuit board (PCB) 322) disposed within the housing (See Fig. 3A, circuit board 322 is disposed between the upper and lower casing);
a switch ([0065], switch 126) electronically connected to the circuit board ([0065], Affixed to PCB 322 in this embodiment is LED array 128, switch 126) wherein the switch is actuated when a breeding behavior occurs ([0063], A two-second depression of switch 126 would most likely be caused by a successful mount);
[0056], controller 110) electronically connected to the circuit board ([0065], Affixed to PCB 322 in this embodiment is LED array 128, switch 126, controller 110), wherein the controller is configured to generate data indicative of breeding behavior ([0056], controller 110 updates by storing [valid mounts] in memory 118).
However, Jackson does not disclose a rechargeable battery (Jackson does however disclose a disposable battery in [0043]) electronically connected to the circuit board, and configured to provide power to the apparatus; and a transmitter (Jackson does however disclose that data can be remotely transmitted in [0014]) electronically connected to the circuit board, wherein the transmitter is configured to send data indicative of breeding behavior to a remote receiver associated with a computing device, wherein a processor of the computing device is configured to predict estrus in the animal by identifying a breeding trend based on the data indicative of breeding behavior and one or more of a breed of the animal, a species of the animal, an age of the animal, and a geographic region of the animal. 
Yancey teaches a system for detecting estrus that comprises:
 a rechargeable battery (Col. 10 line 36, battery 84 is preferably rechargeable) electronically connected to the circuit board (Col. 10 lines 33-34, a battery 84 held in place by permanently soldered battery clips 86), and configured to provide power to the apparatus (Col. 10, lines 31-38, it is implied by “Rechargeable batteries permit use for about 3 months and up to approximately 500 recharges” that the battery is powering the electrical components); and 
a transmitter (Claim 21 radio transmitter) electronically connected to the circuit board (Claim 21, a disposable or reusable device comprising a radio transmitter, a pressure switch, an encoder, an accelerometer, an antenna, and a power supply communicatively connected to each other and sealed in a housing), wherein the transmitter is configured to send data indicative of breeding behavior to a remote receiver (Claim 21, (d) transmitting the mount data to a transceiver; (e) sending the mount data from the transceiver through a cellular, RF, Wi-Fi Wireless or combination link to a central server) associated with a computing device, wherein a processor of the computing device is configured to predict estrus in the animal by identifying a breeding trend based on the data indicative of breeding behavior (Claim 21, (h) making a determination of whether the female animal is in estrus based on the data) and one or more of a breed of the animal (Claim 21, (i) correlating the determination of estrus to the breed or species of animal and thereby characterizing the estrus cycle of the breed or species), a species of the animal, an age of the animal, and a geographic region of the animal.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery powered device as taught by Jackson to include a rechargeable battery as taught by Yancey to allow the device to be reusable and to permit use for up to 3 months or approximately 500 charges (Yancey Col. 10 lines 31-38). One having ordinary skill in the art would recognize that applying the well-known, routine, and conventional technique of replacing batteries with rechargeable batteries would yield only predictable results. 
Regarding Claim 3, modified Jackson teaches the apparatus of claim 1 as described above and Yancey further teaches that the data sent by the transmitter comprises raw data (Col. 12 lines 58-59, In response to activation of the pressure Switch, the transmitter sends data to the repeater or transceiver) indicating one or more of a duration of standing mounts (Col. 12 lines 59-63, Such data can include duration of the mount time) and a location of the animal (Col. 12 lines 59-63, Such data can include GPS data).
Regarding Claim 4, modified Jackson teaches the apparatus of claim 1 as described above and Jackson further discloses a memory ([0042], memory 118) electronically connected to the circuit board ([0042], controller 110  may include a memory 118. [0065], Affixed to PCB 322 in this embodiment is LED controller 110) and configured to store data generated by the apparatus ([0054], The input event is recorded at a step 252 by storing the time and event in memory 118).
Regarding Claim 8, modified Jackson teaches the apparatus of claim 1 as described above and Jackson further discloses the housing ([0061], upper casing 302 and lower casing 316) comprises an arched design (arched design shown in Fig. 3A and denoted as red dotted lines in the annotated figure below).

    PNG
    media_image1.png
    127
    306
    media_image1.png
    Greyscale

Regarding Claim 10, modified Jackson teaches the apparatus of claim 1 as described above and Yancey further teaches a GPS receiver (Col. 10 lines 29-30, the detection device further contains an accelerometer and/or a GPS receiver) electronically connected to the circuit board (implied by the housing enclosing the GPS receiver. In order for the receiver to work and have power it would have to be connected to the battery and this the circuit board) wherein the GPS receiver is configured to receive a signal indicative of the location of the animal (Col/ 13 lines 40-43, A GPS receiver allows a user to identify the location (including latitude, longitude, and altitude) of a transmitter whether still attached to the animal or lost in a pasture or corral).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20050012623 A1) and Yancey (US 9119379 B1) as applied to claim 1 above, and further in view of Vrabete (US 20170280687 A1).
Regarding Claim 2, modified Jackson teaches the apparatus of claim 1 as described above.
[0055], identification tag 130) wherein a transmitter ([0056], the communication circuitry 720) comprises a LoRa radio ([0056], the communication circuit 720 may communicate over a wide area using LoRaWAN (Long Range Wide Area Network) developed by Semtech and the LoRa Alliance). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter as taught by Yancey to include the LoRa technology as taught by Vrabete to communicate effectively in over a long range and mesh with other devices (Vrabete [0056]). One of ordinary skill in the art would recognize that applying the known technique of LoRaWAN communication and its associated technology to the device taught by Yancey would yield only the predictable result of enabling long range wide area communication.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20050012623 A1) and Yancey (US 9119379 B1) as applied to claim 1 above, and further in view of Arne (US 20140051946 A1).
Regarding Claim 5, modified Jackson teaches the apparatus of claim 1. 
However, modified Jackson does not explicitly teach the apparatus wherein the battery is configured to deliver at least 100 mA of peak current on a repeated basis.
Arne teaches a device wherein a battery ([0059], battery 214) is configured to deliver at least 100 mA of peak current ([0059], cellular radio cellular wireless communication device 206 will draw from about 700 to about 800 milliamps peaked current… Rechargeable batteries 214 such as lithium can source adequate current under peak loads) on a repeated basis ([0059], connection to the Internet may be limited to few times per day). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable battery taught by Arne [0059]). One having ordinary skill in the art would recognize that such modification would have involved a mere change in battery type, and to select a different known battery on the basis of its suitability for its intended use is a matter of obvious design. Arne teaches the battery portion of the electronics module of the reusable component may be selected to source peak currents that are adequate to support the cellular radio (Arne [0058]).
Regarding Claim 6, modified Jackson teaches the apparatus of claim 5, and Arne further teaches wherein the battery ([0059], battery 214) comprises a flat lithium polymer battery ([0059], batteries 214 such as lithium polymer) with a 300 mAh rating ([0060], 300 milliamp hour battery).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20050012623 A1) and Yancey (US 9119379 B1) as applied to claim 1 above, and further in view of Trenkle (US 20140230755 A1).
Regarding Claim 7, modified Jackson teaches the apparatus of claim 1.
However, modified Jackson does not teach the apparatus further comprising a helical antenna electronically connected to the transmitter wherein the helical antenna is configured to boost a signal transmitted by the transmitter. Trenkle teaches an animal monitoring equipment comprising a helical antenna ([0041], antenna 122 may include a VHF helical whip antenna) electronically connected to a transmitter ([0041], primary communications element 110 (primary communications element 110 may employ cellular communication technology in [0040]) may include an antenna 122) wherein the helical antenna is configured to boost a signal transmitted by the transmitter ([0041], maximize the broadcast range of the primary communications element 110). It would have been obvious to one having ordinary Trenkle [0041]). Maximize broadcast range would allow the device to successfully communicate data at longer range which increase the effectiveness for roaming animals. One having ordinary skill in the art would recognize that applying the known technique of helical antennas as taught by Trenkle to the device of Yancey would yield only the predictable result of increased broadcast range.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20050012623 A1) and Yancey (US 9119379 B1) as applied to claim 1 above, and further in view of Park (US 20090198112 A1).
Regarding Claim 9, modified Jackson teaches the apparatus of claim 1.
However, modified Jackson does not the device wherein the circuit board further comprises a silicon coating wherein the silicon coating completely covers the circuit board and one or more components attached to the circuit board.
Jackson suggests that the upper casing can include a seal to prevent moisture and matter from entering into the device ([0062]).
Park teaches a portable data transmitting device wherein a circuit board ([0048], flexible printed circuit board) further comprises a silicon coating ([0048], cases 14a and 14b may be made of silicon rubber) wherein the silicon coating completely covers the circuit board and one or more components attached to the circuit board (see fig. 2, Silicon cases 14a and 14b completely cover flexible circuit board 18 with components 11, 13, 15, 16, and 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing as discloses by Jacksons to include the silicon covering as taught by Park to create a flexible, waterproof, and rapid and easy to install (Park [0047]). One having ordinary skill in the art would recognize that applying the known . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 9119379 B1) as applied to claim 11 above and in view of Keays (US 20140311215 A1).
Regarding Claim 12, Yancey discloses the method of claim 11.
However, Yancey does not disclose the method further comprising storing data indicative of breeding behavior in a storage device of the apparatus after a failed transmission attempt. Keays teaches a method of monitoring a subject using global networks comprising storing data ([0120], [the data] is communicated to the memory of the breath testing device) in a storage device of the apparatus (memory of the device) after a failed transmission attempt ([0120], on the indication of a failed transmission). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of wireless data transmission as disclosed by Yancey to include storing data after a failed transmission as taught by Keays to store data after a failed transmission so that the data can be sent when connection is restored (Keays [0120]). One having ordinary skill in the art would recognize that applying the know method of storing data locally after failed transmission as taught by Keays to the method disclosed by Yancey would yield only the predictable result of allowing for retransmission of data once connection is restored. 
Regarding Claim 13, modified Yancey teaches the method of claim 12 as described above and Keays further teaches retransmitting data to the remote receiver ([0120], After a predetermined period of time has passed, the intermediary device and/or the breath testing device attempts to again transmit the queued report(s) to the monitoring station (step 1306). This process continues until a successful transmission occurs).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 9119379 B1) as applied to claim 11 above and in view of Vrabete (US 20170280687 A1).
Regarding Claim 18, Yancey discloses the method of claim 11.
However, Yancey does not disclose the method wherein transmitting data indicative of breeding behavior to a remote receiver comprises transmission using a LoRaWAN protocol.
Vrabete teaches a method of managing livestock comprising transmitting data ([0060], transmit a livestock identification data) to a remote receiver ([0055], livestock health sensor systems 110) comprises transmission using a LoRaWAN protocol ([0056], the communication circuit 720 may communicate over a wide area using LoRaWAN (Long Range Wide Area Network) developed by Semtech and the LoRa Alliance). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter as taught by Yancey to include the LoRa technology as taught by Vrabete to communicate effectively in over a long range and mesh with other devices (Vrabete [0056]). One of ordinary skill in the art would recognize that applying the known technique of LoRaWAN communication and its associated technology to the device taught by Yancey would yield only the predictable result of enabling long range wide area communication.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 9119379 B1) as applied to claim 11 above and in view of Touma (US 20170272842 A1).
Regarding Claim 19, Yancey discloses the method of claim 11. 
However, Yancey does not disclose the method further comprising analyzing the data with a machine learning algorithm to develop a model for the prediction of estrus in animals. Touma teaches a method of wireless data monitoring comprising analyzing the data with a machine learning algorithm [0168], cloud analysis server compiles the information sent by the different local servers and performs big data predictive analysis using data analysis techniques such as data mining, machine learning, or deep learning) to develop a model for the prediction of estrus in animals ([0193], monitoring could also be used for precise estrus period detection for a high insemination success rate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the software disclosed by Yancey to include machine learning as taught by Touma to make better representations and create models for data sets (Touma [0168]). One having ordinary skill in the art would recognize that applying the known technique of machine learning to the method of Yancey would yield only predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 9119379 B1) and in view of Yajima (US 20180279582 A1) and Sharpe (US 20140338447 A1).
Regarding Claim 20, Yancey discloses a method for detecting and reporting breeding behavior of an animal comprising: 
providing an apparatus for monitoring breeding behavior of the animal wherein the apparatus is adhered to a tail head of the animal and wherein the apparatus comprises a switch (Claim 21, (a) placing a disposable or reusable device comprising a radio transmitter, a pressure switch, an encoder, an accelerometer, an antenna, and a power supply communicatively connected to each other and sealed in a housing on the tailhead of a female animal of the breed or species) configured to actuate when breeding behavior (Claim 21, (a) placing a disposable or reusable device comprising a radio transmitter, a pressure switch, an encoder, an accelerometer, an antenna, and a power supply communicatively connected to each other and sealed in a housing on the tailhead of a female animal of the breed or species) (Claim 21, (c) sensing through the device a mount of the female animal by the mounting animal and generating data related to sensing the mount;); 
transmitting data indicative of breeding behavior to a remote receiver (Claim 21, (e) sending the mount data from the transceiver through a cellular, RF, Wi-Fi Wireless or combination link to a central server); and
developing a model at the remote receiver to predict estrus in the animal based on the transmitted data (Claim 21, steps (c) through (h) are repeated over about 2 weeks to about 2 years to characterize the estrus cycle. Characterizing the estrus cycle is creating a “model”).
However, Yancey does not explicitly disclose transferring the model to an onboard neural network running on the apparatus and configured to predict estrus in the animal. 
Yajima teaches a method of determining a state of livestock ([0384], estimating, from the acquired power generation information, a state of the livestock animal) comprising: a model ([0384], predetermined algorithm) on an onboard neural network ([0384], CPU 15 is capable of estimating…a state of the livestock animal on the basis of an algorithm, which is generated by machine learning) running on an apparatus ([0379], sensor apparatus 1B further includes a CPU (control unit) 15) and configured to predict estrus in the animal ([0330], estimating that this livestock animal is in estrus). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yancey to include an on-board neural network as taught by Yajima to downsize the configuration of the sensor apparatus and to reduce the processing load of the apparatus (Yajima [0393]). One of ordinary skill in the art would recognize that applying a predetermined algorithm to an onboard processing unit would as taught by Yajima to the system of 
However, Yajima does not explicitly disclose transferring the model from a server to the onboard neural network. Yajima suggests that the algorithm may be generated by another information processing apparatus in [0183]. 
Sharpe teaches a method for detecting and reporting breeding behavior of an animal ([0005], systems and methods are provided that include an improved sensor assembly that allows for accurate detection of one or more physiological states of an animal) comprising: updating a sensor apparatus unit with a server ([0112], update server can be provided to enable the sensor apparatus units, transmitter units, or both, to be altered, improved, upgraded, and the like, or to take other action whereby software is altered, modified, or replaced to upgrade the devices). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the onboard processing system taught by Yajima to include the step of updating the software containing the predetermined algorithm as taught by Sharpe to improve and upgrade performance of the sensor apparatus (Sharpe [0112]). One of ordinary skill in the art would recognize that applying the known technique of using a server to update the software in a wireless device as taught by Sharpe would yield only the predictable result of improving the performance of a machine learning algorithm as more data can be compiled on a server. This also helps to alleviate the processing load required by the individual sensors units, coinciding with teaching of Yajima.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 9119379 B1) as applied to claim 15 above and in view of Bench (US 20140015945 A1).
Regarding Claim 21, Yancey discloses the method of claim 15 as described above.
[0085], the fidget biometric, as described within the present specification, can be an accurate and reliable measure of restless behavior… fidget measure also has the means of capturing restless behavior exhibited during estrus). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining estrus as disclosed by Yancey to include monitoring restlessness as taught by Bench because it is known in the art that there is a link between restless behavior and estrus in animals (Bench [0082]). One of ordinary skill in the art would recognize that monitoring restlessness as taught by Bench with the system of Yancey would yield only the predictable result of determining estrus as is known in the art. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Jackson is silent with respect to the element "a transmitter electronically connected to the circuit board, wherein the transmitter is configured to send data indicative of breeding behavior to a remote receiver associated with a computing device, wherein a processor of the computing device is configured to predict estrus in the animal by identifying a breeding trend based on the data indicative of breeding behavior and one or more of a breed of the animal, a species of the animal, an age of the animal, and a geographic region of the animal." Jackson has not been relied upon for the teaching of this limitation. The applicant further argues that Col. 9 lines 64-67 of Yancey teaches repeating certain steps "over about 2 weeks to about 2 years to characterize the estrus cycle." The repetition of steps (c) through (h) 
	In combination, the teachings of Yancey and Jackson teach or suggest all the claim limitations of claim 1.
	Similar arguments are made for claims 2, 5-6, 7, 9, 12-13, 18, and 19-20 and have been addressed in the response above and in the new grounds rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791